—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of violating the prison disciplinary rule that prohibits inmates from using controlled substances after two tests performed on his urine sample yielded positive results for the presence of opiates. Contrary to petitioner’s contention, the misbehavior report, the positive results of the urinalysis tests and the testimony of the correction officer who authored the misbehavior report and performed the urinalysis test on petitioner’s sample constitute substantial evidence to support the charge of drug use (see, Matter of Lagano v Goord, 263 AD2d 756; Matter of Rivera v Goord, 261 AD2d 754). We have examined petitioner’s remaining arguments, including his claim that his due process rights were infringed due to the denial of his request for a copy of the SYVA ETS operation manual (see, Matter of Foust v Goord, *933262 AD2d 904; Matter of Kussius v Walker, 247 AD2d 911), and find them to be unpersuasive.
Crew III, J. P., Peters, Spain, Carpinello and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.